Case: 13-14304   Date Filed: 06/02/2014   Page: 1 of 4


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 13-14304
                          Non-Argument Calendar
                        ________________________

       D.C. Docket No. 1:12-cv-00156-JRH-BKE; 1:11-BKC-01047-JSD

In Re: GEORGE CROUSER,
                                                                         Debtor.

__________________________________________________________

GEORGE CROUSER,

                                                             Plaintiff-Appellant,
                                   versus

BAC HOME LOANS SERVICING, LP,
f.k.a. Countrywide Home Loans, L.P.,

                                                           Defendant-Appellee,


OFFICE OF THE U.S. TRUSTEE,
HUON LE,
Chapter 13 Trustee,

                                                            Trustees-Appellees.
                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________
                               (June 2, 2014)
               Case: 13-14304     Date Filed: 06/02/2014   Page: 2 of 4


Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      George Crouser appeals a judgment that the proceeds he received in a

settlement for a violation of the automatic stay are property of his bankruptcy

estate, under Chapter 13 of the Bankruptcy Code. See 11 U.S.C. § 1306(a)(1).

After the bankruptcy court confirmed Crouser’s plan to repay his creditors,

Crouser filed an adversary proceeding against his mortgagor for violating the

automatic stay. Crouser and his mortgagor entered a settlement agreement, but the

trustee for Crouser’s estate argued that the proceeds of the settlement were

property of the estate. The bankruptcy court agreed with the trustee, and the

district court affirmed. Because the plain text of section 1306(a)(1) establishes that

proceeds of a settlement received by the debtor before the closure of his case are

property of the estate, we affirm.

      As the second court of review, we examine independently the judgment of

the bankruptcy court. In re TOUSA, Inc., 680 F.3d 1298, 1310 (11th Cir. 2012).

We review de novo the legal conclusions of the bankruptcy court and examine its

factual findings for clear error. Id.

      The bankruptcy court did not err by including in Crouser’s estate the

proceeds of a settlement he received from his mortgagor for violating the

automatic stay. A debtor’s estate under Chapter 13 includes “all [his] legal or


                                          2
              Case: 13-14304     Date Filed: 06/02/2014    Page: 3 of 4


equitable interests . . . in property as of the commencement of the case,” 11 U.S.C.

§ 541(a)(1), and “all property [in which he has a legal or equitable interest] after

the commencement of the case but before the case is closed, dismissed, or

converted,” id. § 1306(a)(1). The broad scope of “all property” under section

1306(a)(1) includes even causes of action that the debtor acquires after

commencement of the estate. See In re Waldron, 536 F.3d 1239, 1241–42 (11th

Cir. 2008) (including claims for underinsured motorist benefits that arose after

confirmation but before the completion of the debtor’s bankruptcy case as property

of the estate); see also Carver v. Carver, 954 F.2d 1573, 1577 (11th Cir. 1992)

(“[W]hen a debtor files under Chapter 13 of the Bankruptcy Code, the estate also

includes property and earnings of the debtor acquired after filing for bankruptcy

but before the disposition of the case.”). Crouser’s cause of action against his

mortgagor arose post-petition, and he settled the action before the closure of his

bankruptcy case. Under the plain language of section 1306(a)(1), his settlement

proceeds are after-acquired property that vested in Crouser’s bankruptcy estate.

      Crouser argues that the bankruptcy estate is not an “individual” entitled to

recover for violations of the automatic stay, see Jove Engineering v. IRS, 92 F.3d
1539, 1552–53 (11th Cir. 1996), but Crouser, not his estate, sued and settled with

his mortgagor. When Crouser acquired the proceeds of that settlement, his

property vested in the estate, and the trustee was entitled to recover them.


                                           3
       Case: 13-14304   Date Filed: 06/02/2014    Page: 4 of 4


We AFFIRM the judgment in favor of the trustee.




                                4